Citation Nr: 1139878	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO. 08-22 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The claim on appeal has been recharacterized to reflect the reasonable expectations of the Veteran in pursuing his claim for service connection for psychiatric disability. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

At a May 2007 VA examination the examiner stated that he did not have access to the claims file for review. The claims file includes service personnel records that reflect disciplinary problems toward the end of the Veteran's period of active service. In addition the examiner did not provide an opinion as to whether the Veteran's currently diagnosed psychiatric disability began during service or is related to any incident of service. A new VA examination and opinion is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

New regulations for adjudication of claims for PTSD have been issued since the statement of the case was issued in this matter in June 2008. Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39,852 (July 13, 2010), codified at 38 C.F.R. § 3.304(f). The RO/AMC must ensure that it includes consideration of these regulations in readjudication the Veteran's claim. See Bernard v. Brown, 4 Vet. App. 384 (1993) (veteran must be given adequate notice of need to present evidence and argument and opportunity for hearing on question not previously considered by RO, unless Board can show veteran is not prejudiced by Board's decision without prior consideration of question by RO). 
 
Additionally, the RO/AMC must seek to obtain any additional relevant records of VA or private treatment for psychiatric disability. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability from September 1968 through the present time. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any available relevant records from each health care provider the Veteran identifies. 

(b) The records sought must include any relevant records of VA treatment from March 2008 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine whether the Veteran has ANY CURRENT PSYCHIATRIC DISABILITY (TO INCUDE PTSD, AND/OR AN ANXIETY DISORDER) THAT BEGAN DURING SERVICE OR IS RELATED TO ANY INCIDENT OF SERVICE. 

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.
(c) The examiner must be referenced to the service personnel records, which include documentation of three instances of conduct resulting in nonjudicial punishment toward the end of the Veteran's period of active service, on November 20, 1967, for failing to go to his appointed place of duty; on June 2, 1968, for failing to make guard detail at the appointed place of duty; and on June 28, 29 and 30, 2968, for failing to report for extra duty. 

(d) The examiner must be referenced to VA records of hospitalization from July 1995 to September 1995, which include histories of drug abuse during the Veteran's period of service in Vietnam.

(e) The examiner must take a complete relevant history from the Veteran. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(f) The examiner must provide a diagnosis for each psychiatric disorder found at the examination.

(g) For each diagnosed psychiatric disorder found upon examination, the examiner must provide an opinion as to whether that disorder began during active service or is related to any incident of active service.

(h) If PTSD is diagnosed, the examiner must state the stressor upon which the diagnosis is based, or whether the diagnosis is reasonably supported by the Veteran's fear of hostile military or terrorist activity during his period of service in Vietnam.


(i) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(j) The examiner must specifically address in his or her conclusion the purpose of the examination-to determine whether the Veteran has ANY CURRENT PSYCHIATRIC DISABILITY THAT BEGAN DURING ACTIVE SERVICE OR IS RELATED TO ANY INCIDENT OF SERVICE. 

(k) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions based on his or her clinical experience, medical expertise, and established medical principles.

3. Readjudicate the issue on appeal. 

Readjudication must include consideration of 38 C.F.R. § 3.304(f) as amended effective July 13, 2010.

If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


